Title: To James Madison from David Daggett, 26 December 1815
From: Daggett, David
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Washington
                            Decr. 26. 1815.4, OClock
                        
                    
                    I have received by the mail of this day a letter inclosing a Petition to the President of the United States in behalf of Aaron West, a sergeant in the 6th: Regiment of United States infantry stationed upon Governors Island near NewYork, stating that the Petitioners are apprehensive that as he has been lately tried by a Court martial for desertion, he may be under sentence of death, & praying for a Pardon. This letter arrived so late that it occurred to me it might be an interruption to present it to-day. I intend to call to-morrow at an early hour for that purpose. With the highest respect I have the honour to be your obedient servant
                    
                        
                            David Daggett
                        
                    
                